Title: To James Madison from John Halsted, 4 May 1802 (Abstract)
From: Halsted, John
To: Madison, James


4 May 1802, Perth Amboy. States that due to the death of Daniel Marsh, the office of collector of Perth Amboy is vacant. Solicits the appointment and encloses testimonials of his fitness for the position.
 

   
   RC and enclosures (DNA: RG 59, LAR, 1801–9, filed under “Halsted”). RC 1 p.; docketed by Jefferson. Of the two recommendations enclosed (3 pp.), one was signed by two persons, the other by thirty-four. John Halsted (ca. 1732–1813) had been appointed collector of Perth Amboy, New Jersey, in 1789 and served until his removal by John Adams in 1800 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:10, 12, 341; Halsted to George Washington, 29 May 1789, W. W. Abbot et al., eds., The Papers of George Washington: Presidential Series [3 vols. to date; Charlottesville, Va., 1987—], 2:407–9 and nn.).


